DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, defining the wiper arm device as further comprising the fastening part appears confusing as the wiper arm device has already been defined as a wiper arm element attached to a fastening part in claim 1.  What does the wiper arm device further comprising the fastening part add to the wiper arm device that isn’t already in claim 1?



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-17, 22, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilms et al (US patent 7,281,294).
	The publication to Wilms discloses the invention as is claimed.  Wilms discloses a wiper arm device (fig. 2) with an integrally formed wiper arm element (10) which is at least configured for the articulated connection to a fastening part (note the fastening part does not make up a part of the claimed wiper arm device).  The wiper arm device comprises a wiper arm element portion with a longitudinal extent of at least 60% of a total longitudinal extent of the wiper arm element.  Such wiper arm element portion includes at least a portion of area (26, fig. 3), the connecting section (30) and a portion of the free end (12).  The wiper arm element portion has a region (twisted region between area 26 and section 30) having an S-shaped bend as viewed in a first direction and also an S-shaped bend (as at 32) as viewed in a second direction that is perpendicular to the first direction.  Such S-shaped bends are clearly shown in figure 1, on both sides of the section (30).
	With respect to claim 14, the cross section of the wiper arm element portion appears as I-shaped, at least as far as defined.  Note figure 2.
	With respect to claim 15, the main directions of extent as shown in figure3 appear perpendicular to one another.

	With respect to claim 22, note cover unit (22) which at least partially covers the wiper arm element.
	With respect to claim 24, a cross section of the wiper arm element portion appears as at least substantially constant, at least as far as defined.  Note figure 3.
	With respect to claim 25, the main directions of extent of cross sections of area (26) and section (30) appear to extend at least substantially perpendicular to one another.

Claims 13, 14, 16-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scorsiroli (US patent 5,613,268).
	The publication to Scorsiroli discloses the invention as is claimed.  Scorsiroli discloses a wiper arm device (4, fig. 2) with an integrally formed wiper arm element which is at least configured for the articulated connection to a fastening part (2).  The wiper arm device comprises a wiper arm element portion with a longitudinal extent of at least 60% of a total longitudinal extent of the wiper arm element.  Such wiper arm element portion includes at least a portion of area (16), the connecting section (34) and a portion of the section (30).  The wiper arm element portion has a region having an S-shaped bend (generally 34) as viewed in a first direction and also an S-shaped bend (generally 18, 20) as viewed in a second direction that is perpendicular to the first direction.  Such S-shaped bends are clearly shown in figure 2, on both sides of the section (32).
	With respect to claim 14, the cross section of the wiper arm element portion appears as I-shaped, at least as far as defined.  Note figure 2.
	With respect to claim 17, note further portion (at least a portion of free end 12) is arranged in a vicinity of a wiper arm adapter (hooked end shown).

	With respect to claim 19, the wiper arm element is arranged in lateral regions (8, 16, fig. 3) of the fastening part.
	With respect to claims 20 and 21, note joint recess or spring receiver recess (18) in the wiper arm element.  Such receives a joint coupling element or spring (6).  Such recess (18) is deemed configured as a slot.
	With respect to claim 22, component (2) is deemed to be the cover.
	With respect to claim 23, Scorsiroli discloses the arm (1) as claimed that includes the device (4).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wilms et al (US patent 7,281,294) in view of Zimmer et al (US patent application publication 2002/0112308).
The publication to Wilms discloses all of the above recited subject matter with the exception of the wiper arm element being coupled with a fastening part via an articulated connection with a spring provided between the element and part.

It would have been obvious to one of skill in the art before the filing date of the claimed invention to couple the wiper arm element of Wilms with a fastening part and provide a spring therebetween, as clearly suggested by Zimmer, to enable the wiper arm element with an attached wiper blade to closely follow the surface to be wiped.
With respect to claim 1, note the spring of Zimmer has a proximal end coupled to the fastening part and a distal end coupled to a portion of the wiper arm element that is located distally from the proximal end of the wiper arm element (figs. 2, 3).
With respect to claim 4, Zimmer teaches the fastening part (26) rotationally fixed to a drive shaft (18, fig. 1) to enable movement thereof and thus movement of an attached wiper blade.  The modified wiper arm element of Wilms attached to a fastening part, as suggested by Zimmer and noted above, would also be attached to a shaft as disclosed by Zimmer.
With respect to claims 7 and 8, the fastening part of Zimmer is deemed to at least partially encompass the wiper arm element in that it covers inner lateral sides thereof (fig. 3).  As such, the wiper arm element is arranged in a lateral region of the fastening part.
	With respect to claim 9, Zimmer discloses the wiper arm element including joint recesses therein that receive joint coupling pin (30, fig. 3) to articulate the wiper arm element to the fastening part.  It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the modified wiper arm element of Wilms with joint recesses therein enabled to receive a joint coupling element, as clearly suggested by Zimmer, to enable the articulated connection between the wiper arm element and the fastening part.

	With respect to claim 12, the wiper arm element of Wilms attached to a fastening part is deemed to form a wiper arm as claimed.

Response to Arguments

Applicant’s arguments with respect to claims 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  As set forth above, Wilms and Scorsiroli disclose the wiper arm element as now set forth in at least claim 13.  Further, Wilms in view of Zimmer appears to disclose the wiper arm device as set forth in at least claim 1.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274.  The examiner can normally be reached on 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



GKG
09 September 2021